Title: Thomas Jefferson to Joel Yancey, 25 June 1819
From: Jefferson, Thomas
To: Yancey, Joel


          
            Dear Sir
             Monticello June 25. 19.
          
          I recieved on the 21st your letters of the 10th and 13th and learn with much concern the deaths and sickness among our people. at one plantation here we are in worse condition, 16. being now laid up with the nervous fever of whom two have died, Milly Sall’s daughter wife of Barnaby, and a child of Rachael’s. they have not well enough to attend to the sick. this puts it out of my power to send you any help; for without all the aid I can give my grandson he would lose his harvest. which is a very great one, estimated at 7. or 8000. bushels of wheat. I shall be able to leave this for Poplar Forest about the 7th of July; and shall bring with me glass of one kind to repair the damages to the house, while two boxes of another kind will go up from Richmond by the first boat for Lynchburg. Johnny Hemings and his assistants will go when I do: the other carpenters something later. I hope Capt Martin will consider what a loss & disappointment it will be to me if these people have to return for want of the stuff desired, & that he will exert himself to compleat the bill. I had promised mr White to pay him his money by the 1st of this month, counting on recieving what is due to me here. but such is the general distress that nobody seems able to pay; and one disappointment produces twenty. I am endeavoring to collect what is owing to me, and hope I shall be able when I arrive in Bedford, or soon after, to pay him his money. the sale of the tobo in Lynchburg may perhaps have enabled you to pay him a part. accept the assurance of my friendly esteem & respect
          
             Th: Jefferson
          
        